   Case 2:19-cv-00186-MHT-SMD Document 31 Filed 11/27/19 Page 1 of 11




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


SHEKELA JONES FIELDER,     )
                           )
     Plaintiff,            )
                           )
     v.                    )                 CIVIL ACTION NO.
                           )                   2:19cv186-MHT
LEE STAFFING, INC., d/b/a )                         (WO)
Allegiance Staffing, and   )
ITHAKA HOSPITALITY         )
PARTNERS AUBURN HUMAN      )
RESOURCES, LLC, d/b/a The )
Hotel at Auburn University )
And Dixon Conference       )
Center,                    )
                           )
     Defendants.           )


                               OPINION

    Plaintiff       Shekela      Jones      Fielder      filed     this

race-discrimination-in-employment            lawsuit     under    Title

VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e et seq.         She has named as defendants her
      Case 2:19-cv-00186-MHT-SMD Document 31 Filed 11/27/19 Page 2 of 11




“joint employers,” The Hotel of Auburn and Allegiance

Staffing.1

       Both The Hotel of Auburn and Allegiance Staffing

have     moved     to     dismiss    or,     alternatively,      to     stay

proceedings         and      compel        arbitration        under        the

arbitration clause in Fielder’s employment agreement.

For     reasons     that    follow,    the    court    will    grant       the

motions       to    the    extent     that     arbitration       will       be

compelled and these federal-court proceedings stayed.                      2




    1. The Hotel of Auburn’s full and formal name is
Ithaka Hospitality Partners Auburn Human Resources,
LLC, doing business as The Hotel at Auburn University
and Dixon Conference Center.     Allegiance Staffing’s
full and formal name is Lee Staffing, Inc., doing
business as Allegiance Staffing.

    2. Since the Federal Arbitration Act instructs
that the court “shall ... stay the trial of the action”
pending arbitration and there remains the possibility
that the claims against The Hotel could still be tried
in this forum if the arbitrator determines the claims
are not arbitrable, the court will grant the relief to
the extent of staying the action and compelling
arbitration, not dismissal. See 9 U.S.C. § 3.
                           2
      Case 2:19-cv-00186-MHT-SMD Document 31 Filed 11/27/19 Page 3 of 11




                                          A.

       Fielder has consented to arbitration of her Title

VII     claims    against       Allegiance     Staffing.      Allegiance

Staffing’s motion will therefore be granted, as stated,

to the extent that arbitration will be compelled and

these federal-court proceedings stayed as to it.

       However, Fielding objects to the arbitration of her

Title VII claims against The Hotel of Auburn, which,

unlike Allegiance Staffing, is a nonsignatory to the

arbitration agreement.            She contends her claims against

The Hotel should proceed in this court.                        The Hotel

replies      that,     as   a    substantive     matter,     the    claims

against it are arbitrable and that, in any event, the

question whether Fielder’s claims are arbitrable is for

the arbitrator, not this court, to decide in the first

instance.




                                      3
      Case 2:19-cv-00186-MHT-SMD Document 31 Filed 11/27/19 Page 4 of 11




                                          B.

       The   Federal       Arbitration          Act    makes   agreements        to

settle disputes by arbitration generally enforceable.

See 9 U.S.C. § 2.               “Under the Act, arbitration is a

matter of contract, and courts must enforce arbitration

contracts      according        to   their       terms.”           Harry    Schein,

Inc. v. Archer & White Sales, Inc., 139 S. Ct. 524, 529

(2019).       In arbitration agreements, “parties may agree

to have an arbitrator decide not only the merits of a

particular         dispute     but     also     ‘“gateway”         questions    of

“arbitrability,”           such      as       whether    the       parties     have

agreed to arbitrate or whether their agreement covers a

particular controversy.’”                  Id. (quoting Rent–A–Center,

West,     Inc.     v.    Jackson,      561      U.S.    63,    68-69       (2010)).

Upon     finding        that   there      are    one    or    more    arbitrable

issues in the case, the court “shall on application of

one     of   the    parties       stay     the    trial       of    the     action”

pending arbitration.            9 U.S.C. § 3.



                                          4
      Case 2:19-cv-00186-MHT-SMD Document 31 Filed 11/27/19 Page 5 of 11




       In interpreting an arbitration agreement such as

this     one,     this    court      must       consider           answering    two

questions:         (1)      who     decides--the              court      or      the

arbitrator--whether a claim is arbitrable (the “who”

question); and (2), if it is the court, whether that

claim is, in fact, arbitrable under the terms of the

agreement (the “what” question).                     This court now turns

first to the “who” question.

       Whether a nonsignatory to an arbitration agreement

may     enforce      that       agreement       is      a     threshold        issue

governed by state law.             See Lawson v. Life of the South

Ins.     Co.,    648     F.3d     1166,       1170–71       (11th     Cir.     2011)

(citing Arthur Andersen LLP v. Carlisle, 556 U.S. 624,

630–31      (2009)).            Under     Alabama           law,    “whether      an

arbitration provision may be used to compel arbitration

of a dispute between a nonsignatory and a signatory is

a question of substantive arbitrability.”                            Anderton v.

Practice–Monroeville, P.C., 164 So. 3d 1094, 1101 (Ala.

2014).          “[S]ubstantive          arbitrability          addresses       both

                                          5
      Case 2:19-cv-00186-MHT-SMD Document 31 Filed 11/27/19 Page 6 of 11




whether [] nonsignatories ... can enforce the agreement

to    arbitrate      and    whether         the    claims   at    issue     are

encompassed by the arbitration provision.”                        Carroll v.

Castellanos,        ---    So.    3d    ---,       No.   1170197,    2019    WL

1305882, at *4 (Ala. Mar. 22, 2019).

       If the parties to an arbitration agreement “clearly

and     unmistakably”       agree       to   arbitrate      the     issue    of

substantive           arbitrability--including                whether         a

nonsignatory        may    compel       arbitration--the         court    must

respect that agreement.                Anderton, 164 So. 3d at 1102;

accord First Options of Chicago, Inc. v. Kaplan, 514

U.S. 938, 944 (1995) (“Courts should not assume that

the parties agreed to arbitrate arbitrability unless

there     is   ‘clea[r]     and     unmistakabl[e]’         evidence      that

they did so.”) (quoting AT&T Techs., Inc. v. Commc’ns.

Workers of Am., 475 U.S. 643, 649 (1986)).

       The Alabama Supreme Court’s decision in Anderton,

supra, is instructive here.                       In Anderton, a medical

practice contracted with a software company to purchase

                                        6
      Case 2:19-cv-00186-MHT-SMD Document 31 Filed 11/27/19 Page 7 of 11




software.       The software company used another company to

sell and service its software.                       The sales-and-service

company, in turn, employed Anderton, who was also a

partial       owner.       When       the      medical       practice       became

dissatisfied with the software, it attempted to cancel

its contract with the software company.                         But it did not

sue     the    software       company.           Instead,         it    sued     the

sales-and-service             company          and    its       owner–employee

Anderton,       who    were    not     parties        to     the       arbitration

agreement.        The sales-and-service company and Anderton

nonetheless        attempted          to       enforce      the        arbitration

agreement       against       the    medical         practice.           And    they

argued that, under the agreement, the arbitrator, and

not the court, should decide whether they could compel

arbitration as nonsignatories.

       The    state    court        looked      first      to   the      agreement

itself, which included an arbitration provision that

incorporated        the    rules      of       the   American          Arbitration

Association        (“AAA”).            Under         those      rules,         “‘The

                                           7
      Case 2:19-cv-00186-MHT-SMD Document 31 Filed 11/27/19 Page 8 of 11




arbitrator shall have the power to rule on his or her

own jurisdiction, including any objections with respect

to the existence, scope or validity of the arbitration

agreement.’” Anderton, 164 So. 3d at 1102 (quoting the

AAA rules).         The court held that, by incorporating the

AAA     rules,      the   agreement       clearly    and      unmistakably

showed       the   signers’     intent      to   have   the     arbitrator

decide whether a nonsignatory could compel arbitration.

See id.; see also Eckert/Wordell Architects, Inc. v.

FJM Properties of Willmar, LLC, 756 F.3d 1098, 1100

(8th Cir. 2014) (noting             “the incorporation of the AAA

Rules into a contract requiring arbitration to be a

clear and unmistakable indication the parties intended

for    the    arbitrator      to   decide    threshold        questions    of

arbitrability”);          Joe      Hudson    Collision         Center.     v.

Dymond, 40 So. 3d 704, 710 (Ala. 2009) (noting that an

arbitration         agreement      incorporating        the     AAA   rules

clearly       and     unmistakably          delegates      arbitrability

questions to the arbitrator); cf. Terminix Int’l Co. v.

                                      8
   Case 2:19-cv-00186-MHT-SMD Document 31 Filed 11/27/19 Page 9 of 11




Palmer Ranch Ltd., 432 F.3d 1327, 1332 (11th Cir. 2005)

(“By    incorporating           the     AAA    rules    ...    into     their

agreement, the parties clearly and unmistakably agreed

that     the      arbitrator          should     decide       whether     the

arbitration       clause        is     valid.”).          Thus,      although

“usually       decided     by     the       court,”    the    question     of

enforcement by a nonsignatory “ha[d] been delegated to

the arbitrator.”         Anderton, 164 So. 3d at 1102.                    The

state     court     therefore         did      not    reach    the     “what”

question--that        is,        whether        the    sales-and-service

company    and    owner-employee            Anderton    could,    in    fact,

compel the medical practice to arbitrate.                     See id.

       Anderton compels a similar conclusion here.                         As

with Anderton and the sales-and-service company, who

did not sign the software contract, The Hotel of Auburn

did not sign Fielder’s employment contract.                            And as

with the agreement in Anderton, Fielder’s arbitration

agreement incorporates, and is thus governed, by the

AAA rules.       See Employment Agreement (doc. no. 21-1) at

                                        9
  Case 2:19-cv-00186-MHT-SMD Document 31 Filed 11/27/19 Page 10 of 11




3 (setting forth that disputes “shall be submitted to

BINDING AARBIATION, according to the AAA, that is, the

National     Rules    for      the     Resolution         of     Employment

Disputes of the American Arbitration Association then

existing in the County where the Employer maintains its

principal place of business.”).                   And, finally, as in

Anderton, Rule 6(a) of the AAA gives the arbitrator

“the power to rule on his or her own jurisdiction,

including any objections with respect to the existence,

scope   or    validity      of    the       arbitration         agreement.”

American       Arbitration             Association,              Employment

Arbitration     Rules    and     Mediation         Procedures       (2009),

https://adr.org/sites/default/files/EmploymentRules_Web

2119.pdf.

    Therefore, just as was true in Anderton, Fielder’s

arbitration      agreement           clearly        and        unmistakably

delegates     the       question          of      enforcement       by     a

nonsignatory,     such    as     The      Hotel    of   Auburn,     to   the

arbitrator.

                                     10
  Case 2:19-cv-00186-MHT-SMD Document 31 Filed 11/27/19 Page 11 of 11




                                   ***

    By   agreement        of   the     parties,      the    court    will,

therefore,     grant      Allegiance      Staffing’s         arbitration

motion to the extent of compelling arbitration of the

claims   against     it      and     staying   these       federal-court

proceedings.      The court will also grant The Hotel of

Auburn’s arbitration motion to the extent of compelling

arbitration     of     the     claims     against      it    (with     the

threshold issue for the arbitrator being whether the

claims   are     even        arbitrable)       and     staying       these

federal-court proceedings.

    An appropriate judgment will be entered.

    DONE, this the 27th day of November, 2019.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE




                                     11
